Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/3/2020, 2/22/2021, 3/1/2021, 6/10/2021, 6/22/2021, 6/22/2021, 7/9/2021, 9/7/2021, 10/19/2021, 11/29/2021 are filed are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The amendments and remarks, filed on 5/10/2021, has been entered.  Applicant’s amendments to the claims have overcome the claim objection of claims 33-35 and the 112(b) rejections of claims 27 and 28. 
	The amendments and remarks, filed on 5/10/2021, has been entered.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments. 

Claim Status
Claims 16-35 are pending with claims 26-35 being examined and claims 16-25 withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-35 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "a system for distinguishing a nuisance gas from a target gas or group of target gases" in lines 1-2.  Is the singular nuisance gas a member of the group?  How is the group of target gases different from a singular nuisance gas?  Would the singular nuisance gas not be included within the grouping, and if so then in what manner is the differentiation made?  If the paper reacts to a nuisance gas and a group of target gases, if the paper only reacts with the nuisance gas (which could be part of the grouping), then is the limitation met?  Or are multiple different reactions required?  There is no distinction as to whether the group of target gases does or does not include the nuisance gas itself.  Is the group of target gases just a group of gases in which the nuisance gas is a part of?  Applicant does not clarify how the nuisance gas is distinguished from group of target gases, thus the limitation is unclear.  Claims 27-35 are rejected by virtue of dependency on claim 26. 
Claim 28 recites the limitation "a previously recorded characteristic or a previously recorded color pattern" in line 7.  How is the characteristic or the color pattern previously recorded?  Is this used as a reference?  If so where does the information get stored?  Applicant does not specify structure that is capable of recording/storing data, thus the limitation is unclear.  The examiner will interpret claim 28 as being dependent on claim 27, providing the limitation with structure capable of “recorded” data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 26-28, 31, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti et al (US 20130259749 A1; hereinafter “Moretti”), and further in view of O’Dell et al (US 20120304729 A1; hereinafter “O’Dell”).  
Regarding claim 26, Moretti teaches a system for distinguishing a nuisance gas from a target gas or group of target gases (Moretti; para. [150]; Fig. 14; detection system 1400; the examiner interprets the nuisance gas as CO-2 and the group of target gases as the respiratory stream), the system comprising: 
a paper tape (Moretti; para. [74-76, 92-94, 99]; Fig. 1-11; color change indicator 100); 
a light source configured to emit at least three wavelengths of light selected from red, green, blue, or ultra-violet (Moretti; para. [157]; multicolor LED device containing a red, green, and a blue LED); 
a detector configured to detect a reflected portion for each of the at least three wavelengths of light which reflects from the paper tape (Moretti; para. [73, 124]; Fig. 7A and 7B; electronic sensor 700); and 
a processor/controller connected to the detector (Moretti; para. [123, 140]; Fig. 7-9; processor 720) the processor/controller configured to: 
generate a reference level to which subsequent data is compared by individually flashing the light source on a fresh paper tape before exposing the paper tape to a gas stream (Moretti; para [14, 159]; the unreactive portion, however, may not change color so that the unreactive portion can be used to provide a control signal to the processor circuit; examiner notes that the unreactive paper is fresh paper tape that is not exposed to the gas stream thus providing the processor with a reference level)
receive a digital signal containing detection information for the reflected portion from the detector (Moretti; para. [15, 140]; the processor 720 can utilize, for example, CRI, color temperature, 
use pattern recognition to distinguish the nuisance gas from the target gas or the group of the group of target gases (Moretti; para [140]; CRI is a relative measurement of how the color rendition of an illumination system compares to that of a blackbody radiator, i.e., it is a relative measure of the shift in surface color of an object when lit by a particular lamp; the examiner interprets this CRI as pattern recognition because the system distinguishes the color changes on the paper tape).
Moretti does not teach an alarm wherein the nuisance gas does not warrant an alarm, wherein the nuisance gas is not the target gas but is detectable by the paper tape, and wherein distinguishing the nuisance gas from the target reduces the number of false alarms.
However, O’Dell teaches an analogous art of a multiple analyte detector (O’Dell; Abstract) wherein the nuisance gas does not warrant an alarm (O’Dell; para [74]; notifies control system 36 of the identity of the particular analyte; examiner indicates that multiple analytes are detected but control system identifies a particular analyte, thus the alarm will not warrant base on the analyte), wherein the nuisance gas is not the target gas but is detectable by the paper tape (O’Dell; para [33]; Fig. 2; detecting and processing the response when the analytes respond to reporters 38), and wherein distinguishing the nuisance gas from the target gas reduces the number of false alarms (O’Dell; para [74]; notifies control system 36 of the identity of the particular analyte; examiner indicates that multiple analytes are detected but control system identifies a particular analyte, thus capable of reducing the number of false alarms; see MPEP 2114.  The examiner notes that the distinguishing of the nuisance gas is performed by the prior art, which is interpreted as achieving the function of reducing false alarms).  It would have been obvious to modify the processor/controller of Moretti to have an alarm taught by O’Dell, because O’Dell teaches that the control system provides the operator immediate notification of the presence of an analyte in the gas sample (O’Dell; para [74]).
Regarding claim 31, modified Moretti teaches the according to claim 26, wherein the at least three wavelengths of light are red, green, and blue, ultra-violet, red, and green, ultra-violet, green, and blue, or ultra-violet, red, and blue (Moretti; para. [157]; multicolor LED device containing a red, green, and a blue LED). 
Regarding claim 32, modified Moretti teaches the according to claim 26, wherein the processor/controller does not use humidity data to distinguish the nuisance gas from the target gas or the group of target gases (Moretti; para. [93]; water reacts to create a byproduct; examiner indicates that the water byproduct is not analyzed, thus the processor/controller does not use humidity data). 
Regarding claim 35, modified Moretti teaches the system according to claim 26, wherein the light source includes a UV+GB-LED, a UV+RG-LED, a RGB-LED, or a combination thereof (Moretti; para. [157]; multicolor LED device containing a red, green, and a blue LED).
Claims 29, 30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti in view of O’Dell, and in further view of Chow et al (US 5091642; hereinafter “Chow”; previously of record).	
Regarding claim 29, modified Moretti teaches the system according to claim 26, with the three wavelengths. 
Modified Moretti does not teach that each of the at least three wavelengths is emitted as a separate light pulse. 
However, Chow teaches an analogous art of a calorimetric detection apparatus (Chow; Abstract), wherein the three wavelengths 
Regarding claim 30, modified Moretti teaches the system according to claim 2, with the processor/controller. 
Modified Moretti does not teach the processor/controller calculating an adjusted count. 
However, Chow teaches an analogous art of a calorimetric detection apparatus (Chow; Abstract), wherein the processor/controller (Chow; col. 5, lines 21; control means 95) is further configured to calculate, for each of the light pulses of each wave length of light emitted from the light source, and adjusted count (Chow; col. 5, lines 49-51), wherein S(0) is an original intensity of the light emitted (col. 5, lines 54) and S(t) is an actual intensity of the reflected portion of the light (col. 5, lines 54-55).  Chow teaches that the light measured during the pulses of light results in the light reflected off the material (Chow; col. 5, lines 51-55).  It would have been obvious to one of ordinary skill in the art to have modified the processor/controller of Moretti to measure light intensity and reflected light taught by Chow, because Chow teaches the signals is an indication of a color change of the material 14 (Chow; col. 5 line 57-58). 
Regarding claim 33,
Regarding claim 34, modified Moretti teaches the system according to claim 26, wherein the pattern recognition uses a ratio of AC for red wavelength to AC for green wavelength versus a ratio of AC for UV wavelength to AC for green wavelength (Chow; col. 5, lines 36-48), for i) the nuisance gas, ii) the target gas, iii) each gas in the group of target gases, or a combination thereof (Chow; col. 5, lines 59-61; the control means measures the change in color).  The instant claims contain functional language.  However, the functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function the prior art meets the limitation in the claims.  Modified Moretti is capable of the pattern recognition with various adjusted counts with different wavelengths as taught in claim 30 (see above). 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti in view of O’Dell, and further in view of Truex et al (US 20120063956 A1; hereinafter “Truex” ; previously of record).
Regarding claim 27, Moretti teaches the system according to claim 26, the processor/controller to record characteristics, color patterns , or both characteristics and color patterns generated by the processor/controller (Moretti; para [140]; discussed above in claim 26). 
Moretti does not teach a datastore operably connected to the processor/controller. 
However, Truex teaches an analogous art of a system for visual and electronic reading of colorimetric tubes (Truex; Abstract) further comprising a datastore operably connected to the processor (Truex; para. [58]; CPU is in communication with a computer memory device).  It would have been obvious to one of ordinary skill in the art to have modified the processor of modified Moretti to have been operably connected to the datastore taught by Truex, because Truex teaches that the device is capable of storing the optically or electronically read information from the gas detector tube (Truex; para. [58]).  
Regarding claim 28, modified Moretti teaches the system according to claim 26 (the modification of the processor of modified Moretti to have been operably connected to the datastore taught by Truex is discussed above in claim 27), wherein in order to use pattern recognition, the processor/controller is configured to: 
use a pattern recognition technique to determine the characteristics or color pattern of the reflected portion for each of the three wavelengths which is detected (Moretti; para [140]; CRI is a relative measurement of how the color rendition of an illumination system compares to that of a blackbody radiator, i.e., it is a relative measure of the shift in surface color of an object when lit by a particular lamp; the examiner interprets this CRI as pattern recognition because the system distinguishes the color changes on the paper tape);
match the characteristics or color pattern with a previously recorded characteristics or previously recorded color pattern (Truex teaches a datastore discussed above in claim 27, thus the processor of modified Moretti is capable of determining the color pattern with a previously recorded color pattern because Clements teaches that the datastore stores data and operations; see MPEP 2114); and 
identify the characteristics or color pattern as belonging to the nuisance gas, the target gas, or the group of target gases (Moretti; para. [17, 24, 59, 140]).   

Response to Arguments
Applicant’s arguments filed, 5/10/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798